          Case 1:20-cv-08133-LGS Document 18 Filed 01/03/21 Page 1 of 1


                                                                   Littler Mendelson, PC
                                                                   900 Third Avenue
                                                                   New York, NY 10022.3298




                                                                   Rebecca Goldstein
                                                                   212.497.6854 direct
December 31, 2020                                                  212.583.9600 main
                                                                   212.898.1201 fax
                                                                   rgoldstein@littler.com

VIA ECF                           This application is GRANTED in part. The initial pretrial conference
                                  scheduled for January 7, 2021, is adjourned to February 4, 2021. The
Hon. Lorna G. Schofield, U.S.D.J. parties' joint conference materials are due at least seven days before
United States District Court      the conference, or by January 28, 2021.
Southern District of New York
40 Foley Square
                                Dated: January 4, 2021
New York, NY 10007
                                       New York, New York
               Re: Angeles v. Fab’rik Holdings, I nc. 20-CV-08133 (LGS)

Dear Judge Schofield:

        Defendant Fab’rik Holdings, Inc. hereby requests, with the consent of Plaintiff’s counsel,
an adjournment of the initial pretrial conference currently scheduled for January 7, 2021 and of
the related due date for the joint letter and proposed case management plan, which is due
December 31, 2020 (ECF No. 12). Fab’rik has executed a waiver of service, which has been filed
by Plaintiff’s counsel (ECF No. 16), and its response to the Complaint is not due until February
14, 2021.

         Fab’rik respectfully requests that the Court reschedule the January 7, 2021 conference
and related deadline to file the joint letter and proposed case management plan to a date after
February 14, 2021 to give the parties time to explore whether they can resolve this dispute
without Court intervention. This request is the parties’ first request for an extension of time, and
it will not affect any other deadlines. Both parties consent to the request. Thank you.


                                              Respectfully submitted,

                                              /s/ Rebecca Goldstein

                                              Rebecca Goldstein

cc:    All Counsel (via ECF)


SO ORDERED:


_____________________________
Lorna G. Schofield, U.S.D.J.
